Citation Nr: 1647989	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.   Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a left wrist disability.

9.  Entitlement to service connection for a skin disability.

10.  Entitlement to service connection for a low back disability.

11.  Entitlement to service connection for "Persian Gulf Syndrome."   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had verified active service with the Army National Guard from February 1980 to August 1980, in the Southwest Asia Theater of Operations during the Persian Gulf War from November 1990 to April 1991 (Operation Desert Shield), and in Iraq in support of Operation Iraqi Freedom from November 2004 to November 2005.  During his National Guard service, he also had multiple periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) until he retired in 2014.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a May 2011 rating decision, the RO granted service connection for left shoulder disability and rhinosinusitis; these awards represent a complete grant of the benefits sought with respect to the left shoulder and sinus conditions.

The record reflects that the RO had previously denied the Veteran's service connection claims for right knee, skin, and low back disabilities in June 1996 (skin and back) and April 1997 (right knee and skin) rating decisions.  The Veteran did not appeal those decisions and they became final.  However, at the time of adjudication, the record contained only some STRS.  Because more relevant STRs were added to the claims file in 2014 and 2015, the right knee, skin, and back claims are to be reconsidered without the requirement that new and material evidence be received to reopen them.  See 38 C.F.R. § 3.156 (c).  Accordingly, the claims for service connection for right knee, skin, and low back disabilities are to be reconsidered on the merits. 

Nevertheless, prior to adjudication on the merits, further development is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Statement of the Case (SOC) issued in May 2011 is the RO's most recent adjudication of the claims on appeal.  Although the RO lists "Service Treatment Records" as evidence considered in this SOC, the record at that time was not complete. As noted above, additional STRs were added to the claims file and that did not occur until 2014 and 2015.  In addition to those STRs, updated VA treatment records were also associated with the claims file after the issuance of the 2011 SOC.  Because these relevant STRs and VA medical records were not considered by the RO in 2011, and the Veteran has not submitted a written waiver of initial RO consideration of the records, the appeal must be returned to the RO for readjudication and issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.37 (a), 20.1304(c) (2015).

Remand is also necessary to confirm the Veteran's dates of active service, to clarify duty status on specific dates, obtain updated medical records, and provide the Veteran with additional VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any updated VA medical records are associated with the claims file.

2.  Confirm the statement provided in an RO letter sent to the Veteran in September 2015 that he was on active duty from June 1, 2009, to November 26, 2014, per DoD.  Reconcile this statement with the personnel records.  The current record demonstrates only three periods of active service.
      
3.  Confirm the Veteran's military duty status on:  i. on or about June 13, 1984, when he was diagnosed with mild topic dermatitis under both arms and below umbilical area at Fort Buchanan; and ii.  Saturday, March 22, 1986, when he sprained his left wrist and diagnosed with posttraumatic tendinitis.    

4.  Then, provide the Veteran with a VA examination to ascertain the etiology of claimed Right Shoulder disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.




After a review of the record and examination of the Veteran, please respond to the following:

(a).  Does the Veteran have a current right shoulder disability?  Clearly indicate all right shoulder signs and symptoms.

(b)  If a right shoulder disability is currently shown, determine whether it had its onset during a period of active service or ACDUTRA, or whether he injured his right shoulder during a period of INACDUTRA. 

(c).  If the Veteran's claimed right shoulder symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether the signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multisymptom illness related to the Veteran's service in Southwest Asia. 

A complete rationale should be provided for any conclusions reached.

5.  Provide the Veteran with a VA medical examination to assist in ascertaining the nature and etiology of claimed Right Knee disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.



Although a complete review of the record is imperative, attention is called to the following:  

*March 1984 STRs referencing injury to the right knee (but may have been made in error).  

* STRs noting right knee injury sustained during Operation Desert Shield in January 1991, evaluation revealed tenderness right medial meniscus.

*March 1991 Report of Medical History (upon separation) reflecting that the Veteran denied having had a trick or locked knee.

* March 1991 Report of Medical Examination reflecting a normal examination of the lower extremities.

*September 1993 Orthopedic Referral for occasional right knee pain. 

* October 1994 orthopedic consultation for right knee pain and November 1994 MRI of right knee showing small effusion, but no meniscal tears.   

* A January 1995 VA examination report showing diagnosis of right knee posttraumatic DJD and small effusion.  

*March 1995 Report of Medical History reflecting that the Veteran denied having had a trick or locked knee.

*March 2010 correspondence from Dr. Mora Quesada diagnosing right knee DJD and stating that the Veteran's right knee pain and swelling is secondary to military training at Camp Santiago.  

After a review of the record and examination of the Veteran, please respond to the following:

	(a)  Indicate the presence of any current right knee disability, to include arthritis?  

	(b)  If a current right knee disability shown, provide an opinion as to whether the Veteran had a right knee disability prior to his 1991 injury during active service. Clarify whether he injured his right knee when he fell on his left knee on March 11, 1984.

	(c) If a right knee disability pre-existed his 1991 period of active service, provide an opinion as to whether the right knee disability was aggravated during his second (1990-91) period of active service.

	(d) If a right knee disability did not pre-exist the second period of active service, determine whether the current right knee arthritis had its onset during, or is otherwise related to any period of active service or ACDUTRA, or the 1991 right meniscus injury during INACDUTRA. 

	(e) If the Veteran's claimed right knee symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether any right knee joint signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multisymptom illness related to the Veteran's service in Southwest Asia. 

A complete rationale should be provided for any conclusions reached.

6.  Provide the Veteran with a VA examination to determine whether the Veteran has a current Left Knee disability is related to service.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

After a review of the record and examination of the Veteran, please respond to the following:

	(a)  Does the Veteran have a current left knee disability?  In other words, has he been diagnosed with a left knee disability since the beginning of his 2007 claim?   

	(b)  Indicate the likely onset of the Veteran's left knee disability.

	(c)   If a current left knee disability is shown, provide an opinion as to whether it is related to the left medial collateral sprain incurred during INACDUTRA on March 11, 1984 at Fort Buchanan.

	(d).  If the Veteran's claimed left knee symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether any left knee joint signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multisymptom illness related to the Veteran's service in Southwest Asia. 

A complete rationale should be provided for any conclusions reached.

7.  Provide the Veteran with a VA medical examination to assist in ascertaining the nature and etiology of claimed Diabetes Mellitus and Erectile Dysfunction.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

After a review of the record and examination of the Veteran, please respond to the following:
      
      (a)  Indicate whether diabetes mellitus and erectile dysfunction are currently shown, and provide the likely onset of each, to the extent possible.
      
      (b)  Then, provide an opinion as to whether any current diabetes mellitus and erectile dysfunction had their onset during any period of active service or ACDUTRA or are otherwise related to it.  
      
**In particular, reconcile the opinion with the Veteran's statement that he developed diabetes while serving in Iraq; Dr. Mora Quesada diagnosis of diabetes; 2014 profile for type II diabetes; IHP reflecting the Veteran's statement that his erectile dysfunction had its onset during active service.   

	(c)  Also, if both diabetes and erectile dysfunction are present, comment on the relationship, if any, between the two.

A complete rationale for any opinion expressed should be included in the examination report. 

8.  Provide the Veteran with a VA medical examination to assist in ascertaining the nature and etiology of currently diagnosed GERD.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.
      
Although a complete review of the record is imperative, attention is called to the following:  

*May 2002 VA outpatient assessment of GERD. 


*Post-Deployment Health assessment completed in November 2005 reflecting the Veteran's report of having had frequent indigestion and vomiting during deployment.

*March 2010 correspondence authored by Dr. Mora Quesada reflecting that the Veteran had GERD upon his return home from Persian Gulf service.

*March 2011 Gulf War Examination Report and 2011 Upper GI Series.

*February 2014 VA Stomach Examination Report.  

After a review of the record and examination of the Veteran, please respond to the following:
       
(a)  Confirm the presence of GERD, and provide the likely onset of such disability.

(b)  Then, provide an opinion as to whether the current GERD had its onset during any period of active service or ACDUTRA or is otherwise related to it.  
      
(c)  If the Veteran's GERD first developed when he was not on active duty or ACDUTRA, was his GERD aggravated by a subsequent period of active duty or ACDUTRA? 

If it is your opinion that there was permanent worsening, please indicate the baseline manifestations of skin disability that preexisted the period in question, and state what evidence or findings in the record reflects worsening in severity during service.

(d)  Also provide an opinion as to whether the current GERD is proximately due to or aggravated by NSAIDs prescribed for any service-connected disability, to include left shoulder and neck disabilities.  
      
A complete rationale for any opinion expressed should be included in the examination report. 
      
9.  Provide the Veteran with a VA medical examination to assist in ascertaining the nature and etiology of claimed Hypertension.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

After a review of the record and examination of the Veteran, please respond to the following:

(a)  Confirm the current presence of hypertension and indicate the likely date of onset. 

(b)  Then, provide an opinion as to whether the current hypertension had its onset during any period of active service, within one year of active service, or during a period of ACDUTRA.  



**In particular, reconcile the opinion with a January 1995 VA examination report noting borderline hypertension de novo and Dr. Mora Quesada's correspondence.
A complete rationale for any opinion expressed should be included in the examination report. 

10.  If the RO determines that the Veteran had qualifying service when he sprained his left wrist in March 1986, obtain a medical opinion as to whether his current left wrist disability is related to that injury during service.  He was diagnosed with ulnar neuropathy during a March 2011 VA Gulf War examination.
      
11.  Provide the Veteran with a VA medical examination to assist in ascertaining the nature and etiology of claimed Skin disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

Although a complete review of the record is imperative, attention is called to the following:  
      
*June 1984 Ft. Buchanan STR showing assessment mild topic dermatitis under both arms and below umbilical area.

* A May 1987 STR showing a diagnosis of pruritus. 

* A July 1, 1989 STR from 201st Evac Hospital, Camp Shelby, showing complaint of rash on upper extremities; examination revealed a minimal skin rash and Calamine was prescribed.

* February 1990 Report of Medical History showing Veteran's report of having had skin diseases.

* A February 17, 1991 STR reflecting Veteran's complaint of a skin rash during his service in Saudi for which the doctor prescribed medication, Bactrin.  See February 1991 STR and the doctor's August 1993 statement.

*A March 1991 Report of Medical History on which the Veteran left blank the question of whether he had had skin diseases. 

* A September 1993 referral for dermatology consultation report showing provisional diagnosis of intertrigo, milia, or tinea corporis; evaluation at the time appears to have been within normal limits. 

*January 1995 VA examination report showing diagnoses of atrophic eczema and tinea pedis.  

*March 1995 Report of Medical History reflecting the Veteran's report of having had skin diseases.  

*March 1995 Report of Medical examination reflecting a normal skin evaluation.  
  



* Post-Deployment Health Assessment completed in November 2005 reflecting the Veteran's report of having had skin rash during deployment.

*March 2010 correspondence authored by Dr. Mora Quesada who noted that the Veteran returned from Iraq with a rash.

*March 2011 VA examination report showing no active skin disease.

Then, the VA examiner should offer the following opinions:

(a)  Does the Veteran have a current skin disability, to include atrophic eczema and tinea pedis?  Indicate the likely onset of the Veteran's skin condition.

(b) Provide an opinion as to whether the Veteran's current skin disability had its onset during any period of active service or ACDUTRA.  

(c) If the Veteran's skin disability first developed when he was not on active duty or ACDUTRA, was his skin disability aggravated by a subsequent period of active duty or ACDUTRA? 

If it is your opinion that there was permanent worsening, please indicate the baseline manifestations of skin disability that preexisted the period in question, and state what evidence or 


findings in the record reflect worsening in severity during service.

A complete rationale for any opinion expressed should be included in the examination report. 

12.  Provide the Veteran with a VA medical examination to assist in ascertaining the nature and etiology of the current Low Back disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

Although a complete review of the record is imperative, attention is called to the following:  

* April 1980 Triage Note of Acute Medical Care & April 1980 Record of Acute Medical Care showing that he presented to the emergency room with a chief complaint of back pain for the past two to three weeks, with assessment of a back strain. 

* August 1980 Report of Medical History upon separation reflecting the Veteran's statement that he was in good health but noted back problems.

*August 1980 Report of Medical Examination showing a normal spine evaluation, normal x-rays, and the Veteran's statement that he had no problems with his back (low back pain).

* A February 1983 Report of Medical History (Quadrennial) reflecting the Veteran's report of having had no recurrent back pain.

* A February 1983 Report of Medical Examination reflecting that clinical evaluation of the spine was normal.

*Veteran's report of having injured his low back during his 1991 active service.  See September 1993 orthopedic consultation due to posttraumatic low back pain.

*March 1991 Report of Medical Examination showing normal examination of the spine. 

*April 1994 VA x-rays evidence of paralumbar muscle spasms.

*A January 1995 VA examination report showing paravertebral strain with normal CT scan.

*A March 1995 Report of Medical history reflecting the Veteran's report of having had recurrent back pain.

* A March 1995 Report of Medical Examination showing that evaluation of the back was normal.

 * An April 1995 CT of the lumbar spine showed no abnormalities.

* A November 2004 Pre-Deployment Health assessment reflecting no complaints by the Veteran. 


* December 2004 STRs noting x-ray evidence of minimal hypotrophic degenerative arthrosis and L-S facet arthrosis.  

*STRs showing that on April 17, 2005, during active duty, the Veteran in Iraq fell and was treated for muscle spasm and back pain.   

* An April 2005 DA Form 273, Line of Duty Determination, reflecting that the Veteran sustained lumbago in April 2005 during Operation Iraqi Freedom.  See also, September 2008 Memorandum issued by the National Guard Bureau.

*October 2005 x-rays of the lumbar spine showed evidence of minimal hypertrophic degenerative changes and L-S facet arthrosis.

* Post-deployment Health Assessment completed in November 2005 reflecting the Veteran's report of having had back pain.

*An October 2007 temporary physical profile for lumbago.

*August 2008 VA x-rays showing mild lumbar spondylosis and straightening of the lumbar lordosis which was seen as muscle spasm.

*VA Examination of the Spine conducted in November 2009.

*Dr. Mora Quesada's March 2010 correspondence.

Then, the VA examiner should offer the following opinions:

	(a) Determine whether the Veteran's current low back disability had its onset during service or is otherwise related to it.  In doing so, comment on whether the current lumbar spine arthritis is related to the April 1980 back strain or April 2005 low back pain shown during active service.

	(b) If it is determined that the Veteran had a back disability prior to his second (1990-91) period of service, was it aggravated during his second or third (2004-2005) periods of active service?  If it is your opinion that there was permanent worsening, please indicate the baseline manifestations of back disability prior to the pertinent period of active duty, and state what evidence or findings in the record reflects worsening in severity during active service.

A complete rationale for any opinion expressed should be included in the examination report. 

13.  Provide the Veteran with a VA examination to ascertain the etiology of claimed Persian Gulf syndrome.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

After a review of the record and examination of the Veteran, please respond to the following:

(a)  Indicate any current signs and symptoms of fatigue and weakness, and diagnose any associated disability.  Address the November 2005 Post-Deployment Health assessment reflecting the Veteran's report of having had fatigue during deployment; Dr. Mora Quesada's 2010 diagnosis of Persian Gulf Syndrome; May 2014 VA Physical Medicine and Rehabilitation notes (located on VVA) reflecting chief complaint of cervicalgia, lumbago, and fibromyalgia symptoms.

(b)  If a disability productive of fatigue and weakness is currently shown, determine whether it had its onset during a period of active service or ACDUTRA, or, if applicable, related to an injury during INACDUTRA. 

(c)  If the Veteran's claimed fatigue and weakness symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether the signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multisymptom illness related to the Veteran's service in Southwest Asia.

 A complete rationale should be provided for any conclusions reached.

14.  After the above-development has been completed, review the file and ensure that all development sought in this remand is completed. Undertake any additional development indicated by the results of the development requested above.

15.  Then, readjudicate the service connection claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




